The present appeal is from an order in the Court of Chancery denying an application to strike out complainants' answer to defendant's counter-claim. The learned Vice-Chancellor was convinced that the whole situation exposed by the pleadings raised fact issues and denied defendant's motion. In this we think he was clearly right and the order is affirmed.
For affirmance — THE CHIEF-JUSTICE, PARKER, CASE, BODINE, DONGES, HEHER, PERSKIE, PORTER, COLIE, DEAR, WELLS, RAFFERTY, THOMPSON, JJ. 13.
For reversal — None. *Page 65